44 A.3d 180 (2012)
305 Conn. 903
Anthony BRUNETTI
v.
COMMISSIONER OF CORRECTION.
Not in source.
Supreme Court of Connecticut.
Decided May 23, 2012.
Bradford Buchta, assistant public defender, in support of the petition.
Robert J. Scheinblum, senior assistant state's attorney, in opposition.
The petitioner Anthony Brunetti's petition for certification for appeal from the Appellate Court, 134 Conn.App. 160, 37 A.3d 811, is denied.
NORCOTT, J., did not participate in the consideration of or decision on this petition.